Title: Henry Knox’s Report on Defense, with Opinion by Jefferson and Edmund Randolph, 6 September 1793
From: Knox, Henry,Jefferson, Thomas,Randolph, Edmund
To: Washington, George


The Secretary of War humbly reports to the President of the United States
That the following measures appear necessary to be taken in order in some degree to place the United States in a situation to guard themselves from injury by any of the belligerent powers of Europe.

1st. To have all the small arms of the United States put in order for immediate use.
2dly. To have all the cannon in possession of the United States whether for the field or for batteries, either new mounted or repaired as the case may require.
3d. To purchase one hundred tons of Lead.
4th. To purchase one hundred tons of Saltpetre or the equivalent in Gun powder.
5th. To have the useless brass cannon in the arsenal at Springfield cast into field pieces, and to have the same mounted.
6th. To engage one thousand rifles to be made.
7th. To remove the surplus arms and stores from Philadelphia to Trenton.
8th. To remove the surplus stores from west point to Albany.
9th. To make certain repairs at Forts Putnam, and Clinton at west point on Hudson’s river, so as to prevent its being surprized or insulted

 
Most of these measures have been put in train in pursuance of certain verbal directions from the President of the United States, but the subscriber humbly conceives it proper to submit a connected view thereof for his approbation, as it will be necessary to prepare estimates of the expences attendant thereon, in order to be laid before the next session of Congress.
All which is respectfully submitted.
War Department September 6. 1793. 

H Knox
 Secy of War

We are of opinion that the preceding measures should be carried into effect.
Th: Jefferson  Edm: Randolph

